IN THE COURT OF APPEALS OF IOWA

                             No. 3-1061 / 13-0347
                            Filed February 19, 2014

STATE OF IOWA,
     Plaintiff-Appellant,

vs.

TRAVIS HOWARD RICHARD BECK,
     Defendant-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Muscatine County, Thomas G.

Reidel, Judge.



      The State appeals from the district court’s ruling on its motion to

adjudicate law points. AFFIRMED.



      Thomas J. Miller, Attorney General, Tyler J. Buller and Kevin Cmelik,

Assistant Attorneys General, Alan Ostergren, County Attorney, and Korie

Shippee, Assistant County Attorney, for appellant.

      Mark C. Smith, State Appellate Defender, for appellee.




      Heard by Vogel, P.J., and Mullins and McDonald, JJ.
                                          2


McDONALD, J.

       This case presents the deceptively simple question of whether a criminal

defendant charged with assault may assert the defense of diminished

responsibility. In ruling on the State’s motion to adjudicate law points, the district

court concluded the defendant could assert the defense. The supreme court

granted the State’s application for discretionary review of the district court’s

ruling, stayed further proceedings in the district court, and transferred the matter

to this court.

                                          I.

       This appeal involves three separate criminal proceedings involving the

same defendant. In October 2011, Travis Beck was charged with attempted

murder and willful injury, both charges arising out of an incident in which he

allegedly stabbed his girlfriend’s brother four times.     In July 2012, the State

charged Beck with willful injury arising out of an incident in which he allegedly

stabbed his girlfriend in the chest. The State filed an amended trial information in

each case in January 2013, charging Beck in each case with one count of

assault causing serious injury, in violation of Iowa Code section 708.2(4) (2011).

The third case arises out of events occurring on May 5, 2012—when Beck

allegedly beat his girlfriend with a skateboard—and May 9, 2012—when Beck

allegedly punched his girlfriend in the forehead. For the conduct occurring in

May 2012, the State charged Beck with two counts of domestic abuse assault,

third offense, in violation of Iowa Code section 708.2A(2).

       In June 2012, Beck sought leave from the district court to obtain a mental

health evaluation for the purpose of exploring mental health defenses.           The
                                          3


district court granted the request, and Beck was examined by his expert and the

State’s expert. Beck’s expert and the State’s expert each concluded that Beck

“displays characteristics [that] would support a defense of diminished

responsibility.” In September 2012, Beck provided notice of his intent to rely on

the defenses of self-defense and diminished capacity. The State subsequently

filed its motion to adjudicate law points, asking, “Is diminished responsibility a

defense available to a defendant charged with assault?” The court held the

defense was available.

                                          II.

       We review “a trial court’s ruling on a motion to adjudicate law points for

correction of legal error. The appropriateness of the district court’s action turns

on the correctness of its interpretation of the relevant statutes, which are

reviewable for correction of errors at law as well.” State v. Muhlenbruch, 728

N.W.2d 212, 214 (Iowa 2007) (internal citation omitted); see State v. Tong, 805

N.W.2d 599, 601 (Iowa 2011); Iowa R. App. P. 6.907.

                                         III.

                                         A.

       We first discuss the defense of diminished responsibility. Iowa Rule of

Criminal Procedure 2.11(11)(b) provides, “If a defendant intends to rely upon the

defense of insanity or diminished responsibility at the time of the alleged crime,

the defendant shall, within the time provided for the filing of pretrial motions, file

written notice of such intention.” The diminished responsibility defense is not

codified. The legislature has thus not explicitly delineated the parameters of the

defense.   Cf. Iowa Code § 701.4 (codifying defense of insanity); Iowa Code
                                         4


§ 701.5 (codifying defense of intoxication); Iowa Code § 701.6 (codifying defense

of ignorance or mistake).    Although not codified, the defense has long been

recognized at common law.        See State v. Gramenz, 126 N.W.2d 285, 288

(1964).

      “The common law defense of diminished responsibility permits proof of

defendant’s mental condition on the issue of defendant’s capacity to form a

specific intent in those instances in which the State must prove defendant’s

specific intent as an element of the crime charged.” Lamasters v. State, 821

N.W.2d 856, 869 (Iowa 2012). The defense “allows a defendant to negate the

specific intent element of a crime by demonstrating due to some mental defect

she did not have the capacity to form that specific intent.” Anfinson v. State, 758

N.W.2d 496, 502 (Iowa 2008).         “Specific intent is present when from the

circumstances the offender must have subjectively desired the prohibited result.”

State v. Redmon, 244 N.W.2d 792, 797 (Iowa 1976). In addition, “[w]hen the

definition refers to defendant’s intent to do some further act or achieve some

additional consequence, the crime is deemed to be one of specific intent.” State

v. Heard, 636 N.W.2d 227, 231 (Iowa 2001).

      The common law limitations of the defense are well established.

“Evidence of diminished responsibility may not . . . negate general criminal intent,

and is therefore not a defense to crimes which do not require proof of specific

intent.” Anfinson, 758 N.W.2d at 502. “General intent exists when from the

circumstances the prohibited result may reasonably be expected to follow from

the offender’s voluntary act, irrespective of any subjective desire to have

accomplished such result.” Redmon, 244 N.W.2d at 797. Our supreme court
                                        5


reached the conclusion that diminished responsibility is not a defense to those

crimes not requiring proof of specific intent after the court compared the defense

of diminished responsibility to the defense of insanity. See State v. McVey, 376

N.W.2d 585, 587 (Iowa 1985). The court explained that mens rea, insanity, and

diminished responsibility are legal concepts without medical counterparts. Id.

“As legal concepts they are used to establish limits to legal culpability.    The

extent to which evidence of mental impairment will be permitted to affect criminal

responsibility is therefore a legal question.” Id. The codification of the insanity

defense and failure to codify the diminished responsibility defense evidenced

legislative intent, the supreme court reasoned, to limit the assertion of the

defense of diminished responsibility only to those crimes requiring proof of

specific intent:

               In view of the fact the Iowa common law recognized mental
       impairment other than legal insanity as a defense only to specific
       intent crimes at the time the insanity defense was codified, we
       believe the General Assembly drew the line at that point. The
       legislature thus established the applicable legal standard for
       deciding culpability upon evidence of mental impairment in cases
       requiring proof only of guilty knowledge or general criminal intent
       accompanying a prohibited act. The mens rea of those crimes is
       not affected by evidence of mental impairment that does not meet
       the insanity standard. Therefore we hold that the diminished
       responsibility defense is available only to specific intent crimes.

McVey, 376 N.W.2d at 588. With these principles in mind, we turn to the offense

of assault.

                                        B.

       Under the common law, Iowa courts defined assault as “an attempt to

apply unlawful physical force to the person of another, coupled with the apparent

present ability to execute the [act].” State v. Straub, 180 N.W. 869, 869 (1921).
                                        6

At common law, assault was considered a general intent crime. See Redmon,

244 N.W.2d at 797.

      In 1976, the legislature codified the assault statute in substantially its

current form. See 1976 Iowa Acts ch. 1245(1), § 801 (codified at Iowa Code

§ 708.1 (1979)). The 1976 act defined assault, as relevant here, as conduct

done with the intent to cause pain or injury to another, or conduct intended to

result in physical contact which will be insulting or offensive to another, or

conduct intended to place another in fear of immediate physical contact which is

insulting or offensive to another. See Iowa Code § 708.1(1) and (2) (1979). The

statutory language made it unclear whether assault was a specific intent crime or

a general intent crime. See State v. Brown, 376 N.W.2d 910, 913 (Iowa Ct. App.

1985) (“However, in analyzing the general assault provision, the distinction is not

as clear; the difficulty stems from the fact that the intent element is not easily

separated from the act necessary to commit an assault. Because of this, assault

conceivably meets the definition of a specific intent as well as a general intent

crime.”). Our courts initially concluded that assault did not contain a specific

intent element:

              We find it significant that both common law definitions of
      assault refer to an intent not unlike that referred to in the statutory
      definition of assault. While the statute is certainly more specific in
      this regard, we would be hard pressed to characterize it as a
      change in the law; rather, it would appear to be merely a
      codification of the common law intent element, which has been
      characterized as a general intent to injure. Absent some clear
      indication on the part of the legislature to change prior law, we are
      bound by the Redmon decision.

Brown, 376 N.W.2d at 914; see State v. Ogan, 497 N.W.2d 902, 903 (Iowa

1993), overruled by Heard, 636 N.W.2d at 231. Because the offense of assault
                                          7


did not require proof of specific intent, diminished responsibility was not a

defense to assault. See Anfinson, 496 N.W.2d at 502; Redmon, 244 N.W.2d at

797.

       In 2001, in State v. Heard, our supreme court reversed course and held

assault required proof of specific intent. Heard, 636 N.W.2d at 231-32. The

assault alternative at issue in Heard defined assault as an act “intended to place

another in fear of immediate physical contact which will be painful, injurious,

insulting or offensive, coupled with the apparent ability to execute the act.” Id.

(quoting Iowa Code section 708.1(2)). The Heard court reasoned the “definition

clearly requires an intent to achieve some additional consequence so as to

qualify as a specific-intent crime.” Id. at 232.

       Four months after Heard, the legislature amended the assault statute,

adding a prefatory sentence at the beginning of the section: “An assault as

defined in this section is a general intent crime.” 2002 Iowa Acts ch. 1094, § 1

(codified at Iowa Code § 708.1 (2003)).        The statute under which Beck was

charged reads as follows:

               An assault as defined in this section is a general intent
       crime. A person commits an assault when, without justification, the
       person does any of the following:
               1. Any act which is intended to cause pain or injury to, or
       which is intended to result in physical contact which will be insulting
       or offensive to another, coupled with the apparent ability to execute
       the act.
               2. Any act which is intended to place another in fear of
       immediate physical contact which will be painful, injurious, insulting,
       or offensive, coupled with the apparent ability to execute the act.
               3. Intentionally points any firearm toward another, or displays
       in a threatening manner any dangerous weapon toward another.

Iowa Code § 708.1 (2011).
                                          8


       We now turn our attention to the question of what bearing the 2002

amendment and subsequent cases have on a defendant’s ability to rely on the

defense of diminished responsibility when charged with assault.

                                         C.

       We begin our analysis with the language the legislature used. See McGill

v. Fish, 790 N.W.2d 113, 118 (Iowa 2010) (explaining that when courts resolve

issues of statutory interpretation, “the statute in dispute is our starting point”).

“When we interpret a criminal statute, our goal ‘is to ascertain legislative intent in

order, if possible, to give it effect.’” State v. Finders, 743 N.W.2d 546, 548 (Iowa

2008) (quoting State v. Conley, 222 N.W.2d 501, 502 (Iowa 1974)). We will not

look beyond a statute’s express terms when its language is clear. Id.

       We give words their ordinary and common meaning by considering
       the context within which they are used, absent a statutory definition
       or an established meaning in the law. We also consider the
       legislative history of a statute, including prior enactments, when
       ascertaining legislative intent. When we interpret a statute, we
       assess the statute in its entirety, not just isolated words or phrases.
       We may not extend, enlarge, or otherwise change the meaning of a
       statute under the guise of construction.

State v. Romer, 832 N.W.2d 169, 176 (Iowa 2013) (citation omitted).

       The ordinary and common meaning of the sentence “[a]n assault as

defined in this section is a general intent crime” seems readily apparent: assault

as defined in Iowa Code section 708.1 does not contain a specific intent element.

The text of the statute thus evidences the legislature’s intent to restore the prior

statutory construction that assault required the State to prove only general intent

and not specific intent in proving assault, as expressed in Ogan, Brown, and

Justice Neuman’s special concurrence in Heard.
                                         9


      Legislative history supports this interpretation of the statute. The 2002

amendment was a direct response to the Heard decision.            See H.F. 2546

Explanation, 79th Gen. Assemb., Reg. Sess. (Iowa 2001). We therefore discuss

Heard in more detail to determine exactly what the legislature was attempting to

correct. Heard was convicted of robbery, with assault as one of the alternatives.

See Heard, 636 N.W.2d at 229. The issue on appeal was the sufficiency of the

evidence supporting the conviction. See id. In analyzing the defendant’s claim,

the court stated the definition of assault contained in Iowa Code section 708.1

required an action done with the “intent to achieve some additional consequence

so as to qualify as a specific-intent crime.” Id. at 232. Justice Neuman, joined by

Justice Larson, concurred separately because she was “convinced it is

unnecessary and unwise to overrule settled case law.”           Id. (Neuman, J.,

concurring specially).   Justice Neuman took issue with the Heard majority’s

conclusion the word “intended” in the assault statute required proof of more than

the general criminal intent to commit the assault:

      Here the assault on the clerk was of the simple variety, not
      aggravated. Yet the majority now concludes that the definition of
      simple assault found at section 708.1(2) meets the “intent to
      achieve some additional consequence” test of Eggman [v. Scurr,
      311 N.W.2d 77, 79 (Iowa 1981)]. I strongly disagree. No additional
      or further consequence is contemplated by the definition of simple
      assault beyond the offensive act itself. Without naming what
      additional consequence section 708.1(2) allegedly requires “to
      qualify as a specific-intent crime,” the majority merely says it is so
      and overrules all cases holding to the contrary.

Id. at 233. The temporal proximity of the amendment to Heard, standing alone,

indicates the amendment was intended to abrogate Heard and restore the prior

construction of the assault statute as expressed in Brown, Ogan, and Justice
                                        10

Neuman’s special concurrence in Heard.             In addition, the explanation

accompanying the house file specifically discusses the Heard decision and states

the legislative intent is to treat assault as a general intent crime. See H.F. 2546

Explanation.

       Given the foregoing, it appears the amendment was intended to abrogate

Heard and to instruct the courts to interpret the assault statute in such a way as

to not require proof of specific intent.     However, the 2002 amendment has

acquired the patina of judicial construction that must be considered.

       Our courts have construed the 2002 amendment on several occasions. In

State v. Bedard, 668 N.W.2d 598, 600-01 (Iowa 2003), the court concluded that

the 2002 amendment did not alter the substantive elements of the first two

alternatives of assault and that those two alternatives still required proof of

specific intent:

               In order for there to be a criminal assault, it must be shown
       that the act was either “intended to cause pain or injury to, or . . .
       intended to result in physical contact which will be insulting or
       offensive to another,” or “intended to place another in fear of
       immediate physical contact, which will be painful, injurious,
       insulting, or offensive.” Iowa Code § 708.1(1), (2). These elements
       of proof have caused us to describe the basic assault offense,
       either standing alone, or as the predicate for a more serious
       felonious assault, as a specific-intent crime. State v. Heard, 636
       N.W.2d 227, 231 (Iowa 2001).
               A 2002 amendment to section 708.1, enacted as 2000 Iowa
       Acts chapter 1094, section 1, introduces the statutory definition of
       assault with a statement that “[a]n assault as defined in this section
       is a general intent crime.” However, this amendment did not alter
       the substantive content of the statute as it pertains to the elements
       of the crime. The intent elements discussed in Heard remain as
       part of the definition of the offense and continue to be matters that
       the State must prove by evidence beyond a reasonable doubt.
                                        11

Three years later, in State v. Keeton, 710 N.W.2d 531, 531 (Iowa 2006), the

court considered whether there was sufficient evidence to support the assault

element of the defendant’s conviction for second-degree robbery.         The State

argued that the first two alternatives of the assault statute only required proof of

general intent. See Keeton, 710 N.W.2d at 533. The court declined “to revisit

the issue of whether assault is a general- or specific-intent crime.” Id. at 534.

The court concluded that “[r]egardless of which label is attached to the offense,

the State was still required to prove [the defendant] possessed the mens rea

required by the statute.” Id. In Wyatt v. Iowa Department of Human Services,

744 N.W.2d 89, 94 (Iowa 2008), the court again revisited the issue. The court

summarized the law post-Bedard: “notwithstanding the new [introductory]

language, specific intent, as outlined in Heard, remained a required element of

assault.” Wyatt, 744 N.W.2d at 94. This was true without regard to the label—

specific intent or general intent—applied to the statute. See id.

       Most recently, in Fountain, the defendant was convicted of domestic

abuse assault causing bodily injury under the first mode in the assault statute.

See State v. Fountain, 786 N.W.2d 260, 262 (Iowa 2010).             In his claim for

postconviction relief, Fountain asserted trial counsel was ineffective in not

requesting a jury instruction on specific intent. See id. Our court affirmed the

conviction and sentence.      See State v. Fountain, No. 07-0999, 2008 WL

4530696, at *9-10 (Iowa Ct. App. Oct. 1, 2008). We reasoned the given “general

intent instruction succinctly encompassed the applicable law on this charge”

because “the subject assault was not a specific intent crime.” Id. at *10. The

supreme court vacated our decision and held “the trial court erred in failing to
                                        12


instruct on specific intent because the crime of assault includes a specific intent

element.”    Fountain, 786 N.W.2d at 265.      In reaching its holding, the court

explained:

              The elements of assault under Iowa Code section 708.1
      have not changed since our decision in Heard. Under this section,
      a defendant must commit an act that he intends to cause pain or
      injury to the victim or to result in physical contact that would be
      insulting or offensive to the victim or to place the victim in fear of
      physical contact that will be injurious or offensive. Iowa Code
      § 708.1(1), (2). Because the elements of these assault alternatives
      include an act that is done to achieve the additional consequence
      of causing the victim pain, injury or offensive physical contact, the
      crime includes a specific intent component. See Heard, 636
      N.W.2d at 231-32. Therefore, we adhere to our prior decisions
      holding that the 2002 amendment “did not alter the substantive
      content of the statute.” Bedard, 668 N.W.2d at 601.

Id.

      Although the post-amendment cases have explicitly declined to address

the question of whether assault should be classified as general intent or specific

intent crime, the cases do make clear several things: first, despite the

legislature’s clear intent to abrogate the decision, Heard—as affirmed by Bedard,

Keeton, Wyatt, and Fountain—is controlling legal authority; second, the 2002

amendment was ineffective insofar as it failed to amend the elements of the

assault statute as those elements were interpreted in Heard; and third, the first

two modes of assault set forth in section 708.1 contain specific intent elements

that must be proved beyond a reasonable doubt. The continuing requirement

that the State prove specific intent under the first two modes of assault in section

708.1 necessarily controls our resolution of the question presented herein.

      The supreme court has held—without limitation or equivocation—the

defense of diminished responsibility “is available to any crime in which specific
                                        13

intent is an element.”    State v. McVey, 376 N.W.2d 585, 587 (Iowa 1985)

(emphasis added); see State v. Jacobs, 607 N.W.2d 679, 684 (Iowa 2000)

(stating defense is available “in those instances in which the State must prove

defendant's specific intent as an element of the crime charged”); Veverka v.

Cash, 318 N.W.2d 447, 449 (Iowa 1982) (stating defense is available “where

[specific] intent is an element of the crime charged”); State v. Barney, 244

N.W.2d 316, 318 (Iowa 1976) (“Because the specific intent is of such crucial

importance as to be the gist of the crime we believe it follows defendant should

have been allowed to introduce evidence to negate it.”). We note the cited cases

do not state the defense of diminished responsibility is available to a defendant

only when charged with an offense labeled or categorized as a specific intent

crime and is not available when charged with an offense labeled or categorized

as a general intent crime. Instead, the controlling cases make clear that the

defendant’s entitlement to assert the diminished responsibility defense is

contingent upon whether an element of the offense—without regard to the label

attached to the offense itself—requires proof of specific intent. See Barney, 244

N.W.2d at 318 (“We agree evidence of diminished responsibility should be

admissible as a defense in any crime which requires proof of a specific intent as

an element.” (emphasis added)); Gramenz, 126 N.W.2d at 288 (adopting

defense).

      We are not at liberty to overrule controlling supreme court precedent. See

State v. Hastings, 466 N.W.2d 697, 700 (Iowa Ct. App. 1990). Thus, so long as

our supreme court holds that the first two alternatives of assault set forth in Iowa

Code section 708.1(1) and (2) require the State prove the defendant acted with a
                                        14


specific intent, and so long as other controlling authority holds the defense is

available where specific intent must be proved, it appears that evidence of

diminished responsibility is admissible as a defense.

      The State resists this conclusion. The State argues that the statute and

the case law can be reconciled because the legislature’s intent in amending the

statute was to prohibit a defendant charged with assault from relying on the

defense of diminished capacity or intoxication notwithstanding the requirement

that the State be required to prove a specific intent element. Stated differently,

the State contends that legislature intended the sentence, “[a]n assault . . . is a

general intent crime,” to mean that “assault is an offense that contains a specific

intent element, but defendants charged with the offense of assault shall not be

allowed to rely on defenses to disprove the specific intent element of the offense

despite common law and statutory authority to the contrary.” The State cites the

following discussion in Fountain in support of its argument:

              Our conclusion that assault includes an element of specific
      intent is not inconsistent with the legislature’s action in amending
      the statute. As we discussed, the legislature did not change the
      elements of an assault; it merely designated assault as a general
      intent crime. In criminal law, the designation of an offense as a
      general intent crime may carry with it certain consequences.
      Although we do not decide the effect or constitutionality of this
      amendment to the assault statute, we believe the amendment was
      simply an attempt to prevent a defendant charged with assault from
      relying on the defenses of intoxication and diminished capacity.

Id. at 265. The State’s argument is unavailing.

      First, Fountain is not controlling on this issue. The sole issue on appeal in

Fountain was whether defendant’s counsel rendered constitutionally ineffective

assistance of counsel by failing to request a specific intent instruction in a
                                         15

prosecution under alternative one of the assault statute. See id. at 262. The

issue of the defenses available to the defendant was not raised in Fountain.

Because the issue was not raised, the Fountain court did not have the advantage

of considering full briefing and argument on the issue. Indeed, recognizing as

much in the above-quoted passage, the court expressly stated that it did “not

decide the effect or constitutionality of [the] amendment to the assault statute.”

Id. at 265. Fountain thus raised only a possible construction of the statute, but

not a controlling construction of the statute. Fountain’s statement regarding the

construction of the assault statute as it relates to the availability of defenses was

thus dictum and not binding precedent. See Boyles v. Cora, 6 N.W.2d 401, 413

(1942) (defining dictum as “passing expressions of the court, wholly unnecessary

to the decision of the matters before the court”). Further, the court’s statement in

Fountain is contrary to the previously-cited cases holding the defense is available

in any case in which the State must provide specific intent. See Jacobs, 607

N.W.2d at 684; McVey, 376 N.W.2d at 587; Veverka, 318 N.W.2d at 449;

Barney, 244 N.W.2d at 318. We are not at liberty to ignore these controlling

cases.

         Second, the legislative history does not support the conclusion that the

2002 amendment was intended to preclude the assertion of defenses to the

assault statute without regard to the elements of the offense. Recall that the

2002 amendment was passed in response to Heard. See H.F. 2546 Explanation.

Heard held that alternative one in the assault statute required proof of specific

intent, a holding that was a significant break from prior law. Heard, 636 N.W.2d

at 232. Neither the defense of diminished responsibility nor intoxication was at
                                         16

issue in Heard. It would thus seem odd to conclude that the legislative response

to Heard was to address an issue not raised or decided by that case. This is

borne out by the legislature’s own explanation of its amendment.                The

explanation accompanying the house file discussed Heard and only the elements

of the offense. See H.F. 2546 Explanation. There legislature’s explanation of

the bill does not refer to the defenses of intoxication or diminished responsibility.

See id.    As further evidence the legislature did not intend to restrict these

defenses without regard to the substantive elements of the offense, the 2002

amendment left unchanged Iowa Code section 701.5, which still provides the

defense of intoxication is available “in proving the person’s specific intent.”

Surely, if the legislature’s intent was to restrict this defense without regard to

intent, it would have amended the statute providing for the defense to indicate as

much.

        Third, the State erroneously conflates the distinct concepts of legislative

intent and legislative expectation.     Our rules of statutory interpretation and

construction provide that we are to give legal effect to the legislature’s intent

where possible. See Finders, 743 N.W.2d at 548. By this we mean that we give

legal effect to the legislature’s intent as opposed to the legislature’s expectation.

Stated differently, the focus of our inquiry is to give legal effect to what the

legislature actually said as expressed in the text of the statute at issue as

opposed to what the legislature thought might happen as a consequence of its

legislative action. See Mulhern v. Catholic Health Initiatives, 799 N.W.2d 104,

113 (Iowa 2011) (“We determine the legislature’s intent by the words the

legislature chose, not by what it should or might have said.”). Consider this case.
                                         17


The plain language of the 2002 amendment and the legislature’s own

explanation of the 2002 amendment evidences only that the legislature intended

to say the assault statute should be interpreted in such a way as to not require

the State to prove specific intent as an element of the offense of assault. Given

the law at the time of enactment (providing the defenses of diminished

responsibility and intoxication are not available as a defense where only general

intent need be proved), the legislature may have expected that the defenses

would no longer be available in assault cases. But, critically, the expected result

would only occur as a legal consequence of eliminating the specific intent

element from the offense of assault. Bedard, Keeton, Wyatt, and Fountain all

conclude the 2002 amendment did not achieve the stated legislative intent of

removing the specific intent elements from the offense of assault. As a result,

the expected legal consequence does not follow.

       We address two final arguments raised by the State: first, our construction

of the statute renders the 2002 amendment a nullity; and second, public policy

militates in favor of precluding the defenses. With respect to the first, it is true

that we “avoid[ ] interpreting a statute in such a way that leads portions of it to be

redundant or irrelevant.” State v. Spencer, 737 N.W.2d 124, 130 (Iowa 2007).

On close scrutiny, however, the challenged construction does not render the

amendment a nullity. Bedard, Keeton, Wyatt, and Fountain address only the

issue of whether specific intent is an element of assault as defined in the first two

alternatives of the assault statute.    Likewise, the only question presented in

Beck’s appeal is whether a defendant charged under one or both of the first two

alternatives of the assault statute may assert the defense of diminished
                                         18

responsibility. Bedard and its progeny did not address the issue of whether the

State must prove specific intent under the third alternative set forth in the assault

statute. See Iowa Code § 708.1(3) (providing that a person commits assault

when, without justification, the person “[i]ntentionally points any firearm toward

another, or displays in a threatening manner any dangerous weapon toward

another”).   Likewise, we do not address the issue of whether a defendant

charged under this alternative definition of assault could assert the defense of

diminished responsibility. Therefore, the 2002 amendment has continued effect.

       With respect to the second argument, the State’s policy argument does

not carry the day. The State argues that allowing the defenses to be asserted in

response to an assault charge makes prosecution of the offense more difficult

because alcohol frequently is involved in an assault offense, particularly bar

fights and domestic abuse assaults. This argument is inapplicable to Beck, who

asserts a defense of diminished responsibility and not a defense of intoxication.

The fact that “bar fights and domestic assaults routinely involve alcohol” has no

relevance to Beck’s defense of diminished responsibility. Allowing the defense of

diminished responsibility also does nothing to “undermine the protective purpose

of our domestic abuse statutes.” Heard, 636 N.W.2d at 233-34 (Neuman, J.

concurring specially). Moreover, even though the State raises legitimate policy

concerns, that does not give us liberty to ignore controlling decisions holding

“evidence of diminished responsibility should be admissible as a defense in any

crime which requires proof of a specific intent as an element.” Barney, 244

N.W.2d at 318.
                                       19


                                       IV.

      Because the first two modes of committing assault set forth in Iowa Code

section 708.1(1) and (2)—as interpreted in Heard, Bedard, and the above-

discussed cases—each contain specific intent elements, and because the

defense of diminished responsibility is available to challenge any offense in

which specific intent must be proved, the district court did not err in concluding

that Beck may assert the defense of diminished responsibility.

      AFFIRMED.